Citation Nr: 1603369	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for nonspecific reaction to tuberculin skin test without active tuberculosis (claimed as TB germs in blood).

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

4.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

5.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial compensable rating for status post appendectomy.

8.  Entitlement to an initial compensable rating for left shoulder tendonitis and acromioclavicular joint internal derangement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was provided with a hearing before a Veterans Law Judge in August 2015 at the RO.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a low back disorder, and entitlement to initial compensable ratings for bilateral plantar fasciitis, right and left knee patellofemoral syndrome, GERD, and left shoulder tendonitis and acromioclavicular joint internal derangement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal regarding the issues of entitlement to service connection for nonspecific reaction to tuberculin skin test without active tuberculosis (claimed as TB germs in blood) and entitlement to an initial compensable rating for status post appendectomy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for entitlement to service connection for nonspecific reaction to tuberculin skin test without active tuberculosis (claimed as TB germs in blood) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the claim for entitlement to an initial compensable disability rating for status post appendectomy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal regarding the issues of entitlement to service connection for nonspecific reaction to tuberculin skin test without active tuberculosis (claimed as TB germs in blood) and entitlement to an initial compensable rating for status post appendectomy.  38 C.F.R. § 20.204(b)(1).   Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these appeals.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for nonspecific reaction to tuberculin skin test without active tuberculosis (claimed as TB germs in blood) is dismissed.

The appeal regarding the issue of entitlement to an initial compensable rating for status post appendectomy is dismissed.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is service-connected for bilateral plantar fasciitis, right and left knee patellofemoral syndrome, GERD, and left shoulder tendonitis and acromioclavicular joint internal derangement, all at noncompensable evaluations.

The most recent examinations provided to the Veteran to evaluate the severity of these service-connected disabilities were completed in April 2011 when he was provided with a VA general medical examination, and in October 2012 when he was provided with an examination for his shoulders.  At his hearing, the Veteran contended that these service-connected disabilities had all worsened since the most recent VA examinations.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to his service-connected bilateral plantar fasciitis, right and left knee patellofemoral syndrome, GERD, and left shoulder tendonitis and acromioclavicular joint internal derangement. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
	
The Veteran has contended that his low back disorder is secondary to his service-connected bilateral plantar fasciitis.  At his hearing, the Veteran indicated that his doctors informed him that his plantar fasciitis may have caused or worsened his back disorder.  Additionally, the record reflects that the Veteran is also service-connected for bilateral knee disabilities.  At his April 2011 general medical examination, he was diagnosed with lumbosacral strain.  However, the examiner did not provide an opinion as to whether his lumbosacral strain was caused or aggravated by his service-connected bilateral foot or knee disorder.  On remand, the Veteran should be provided with another examination to determine the etiology of any diagnosed lumbar spine disorders, to include whether any diagnosed lumbar spine disorder has been caused or aggravated by his service-connected disabilities.

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for a low back disorder.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a low back disorder as secondary to his service-connected disabilities.  

2.  The Veteran should be afforded an orthopedic examination to determine the current level of impairment due to service-connected right and left knee patellofemoral syndrome, and left shoulder tendonitis and acromioclavicular joint internal derangement, and to determine whether the Veteran's back disorder is secondary to his service-connected disabilities.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

(A) Right and left knees and left shoulder:  the examiner should conduct a thorough orthopedic examination of the right and left knees and the left shoulder and report all pathology found to be present.
 
(i)  In examining the right and left knee and left shoulder disabilities, the examiner should document any limitation of motion (in degrees) and provide the point at which painful motion begins.
 
The examiner should also indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right or left knee or left shoulder is used repeatedly over a period of time.
 
(ii) The examiner should also determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination. If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.

(B) Lumbar Spine: the examiner should determine whether:

(i)  It is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(ii)  It is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities (in particular, the examiner should address the effects of any gait abnormality due to his service-connected bilateral foot disorder, or his right and left knee disorders).

If the Veteran's lumbar spine disorder has been aggravated by his service-connected disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  The Veteran should be afforded a VA feet examination to determine the current level of impairment due to the service-connected bilateral plantar fasciitis.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's plantar fasciitis.

The examiner is asked to address the severity of the disability (e.g., moderate, severe, pronounced) and whether any of the following are present: the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  The Veteran should be afforded a VA examination to determine the current level of impairment due to the service-connected GERD.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's GERD.

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


